1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JOSE GUADALUPE MENDOZA,                        )   Case No.: 1:19-cv-01521-NONE-JLT (HC)
                                                    )
12                  Petitioner,                     )   FINDINGS AND RECOMMENDATIONS TO
                                                    )   DENY PETITION FOR WRIT OF HABEAS
13          v.                                      )   CORPUS
                                                    )
14   PATRICK COVELLO, Acting Warden of
                                                    )   [THIRTY-DAY OBJECTION DEADLINE]
     Mule Creek State Prison,
15                                                  )
                                                    )
16                  Respondent.                     )

17          In 2015, Petitioner used a firearm to kidnap and rob patrons at a gas station. After a jury found
18   him guilty of various related crimes, he received a life-without-parole prison term. As discussed
19   below, the Court finds the Petitioner’s claim to be without merit and recommends the petition be
20   DENIED.
21   I.     PROCEDURAL HISTORY
22          In an information filed March 13, 2015, Petitioner was charged with kidnapping to commit
23   robbery (count 1; Pen. Code, § 209, subd. (b)); second degree burglary (count 2; § 460, subd. (b));
24   second degree robbery of Eulisses Mercado (count 3; § 212.5, subd. (c)); second degree robbery of
25   Olivero Arvizu (count 4; § 212.5, subd. (c)); first degree robbery of Eulisses Mercado (count 5; §
26   212.5, subd. (b)); and attempted second degree robbery of Olivero Arvizu (count 6; §§ 664, 212.5,
27   subd. (b).) People v. Mendoza, No. F073360, 2018 Cal. App. Unpub. LEXIS 7232, at *1 (Oct. 23,
28   2018). The information alleged Petitioner personally used a firearm during the commission of all

                                                        1
1    counts. (§ 12022.5, subd. (a).) Id. Finally, the information alleged Petitioner personally used a firearm

2    during the commission of the kidnapping to commit robbery within the meaning of section 12022.53,

3    subdivision (b). Id. The jury convicted Petitioner on all counts (except count 3, previously dismissed)

4    and found true all allegations except the section 12022.53, subdivision (b) allegation attached to count

5    5. Id. at *1-2. The court sentenced Petitioner to life with the possibility of parole on count 1, plus 10

6    years for the section 12022.53, subdivision (b) enhancement. Id. at *2. On count 4, Petitioner was

7    sentenced to a consecutive term of three years, plus 10 years for the section 12022.53, subdivision (b)

8    enhancement. Id. On count 6, Petitioner was sentenced to a consecutive term of 8 months, plus three

9    years four months for the section 12022.53, subdivision (b) enhancement. Id. The sentences on counts

10   2 and 5, and their enhancements, were stayed pursuant to section 654. Id.

11          The California Court of Appeal, Fifth Appellate District (“Fifth DCA”) affirmed Petitioner’s

12   convictions. Id. at *10. Additionally, on agreement of the parties, the matter was remanded for the trial

13   court to consider whether or not to strike the firearm enhancements under sections 12022.5 and

14   12022.53 pursuant to Senate Bill No. 620 (2017-2018, Reg. Sess., S.B. 620, Stats. 2017, ch. 682.) and

15   to correct the abstract of judgment to accurately reflect Petitioner’s sentence on the 12022.5,

16   subdivision (a) enhancement (if not stricken). Id. at *10-11.

17          On October 16, 2019, Petitioner filed the instant federal petition for writ of habeas corpus.

18   (Doc. 1.) Respondent filed a motion to dismiss the petition on February 7, 2020. (Doc. 15.) The Court

19   granted the motion to dismiss in part and provided Petitioner with the opportunity to elect to withdraw

20   his unexhausted Equal Protection claim and proceed solely on his exhausted due process claim or seek

21   a stay and abeyance of this action so that he may exhaust his unexhausted Equal Protection claim in

22   state court. (Doc. 18.) On January 29, 2021, Petitioner filed a notice electing to withdraw his

23   unexhausted Equal Protection claim and proceed solely on his exhausted due process claim. (Doc. 19.)

24   In response to an order by this Court, the Respondent filed an answer on April 8, 2021. (Doc. 24.)

25   ///

26   ///

27   ///

28   ///

                                                          2
1    II.    FACTUAL BACKGROUND

2           The Court adopts the Statement of Facts in the Fifth DCA’s unpublished decision1:

3           Shortly before 9:14 p.m. on January 13, 2015, an incident occurred a gas station on
            Panama Lane in Kern County. Eulisses Mercado pulled up to the pump closest to the
4           street and farthest from the station's convenience store. Mercado saw a white El Camino
            pull up "really slow." An individual - later identified as defendant - exited the driver's
5
            side of the El Camino. The passenger - who defendant later identified as Miguel Aguilar
6           - got out and went in to the driver's side of the El Camino. Defendant walked toward
            Mercado until he was only about one foot away. Defendant was concealing a gun under
7           his jacket. He said, "'Look, I don't want to do anything stupid, I don't want to do anything
            crazy, but I really need money.'" Defendant then displayed the gun and then put it away.
8
            Mercado told defendant that he also did not have much money. Defendant said he was
9           going through a "'situation'" and needed money. Mercado gave him $20. Defendant said,
            "'Well, you gotta have more in your ATM'" or "'in your debit card.'" Mercado tried to
10          tell him he did not have much money, but defendant said, "'Then let's go in [sic] the
            ATM. Let's check.'" Mercado testified that he went into the store because he was afraid.
11
12          Mercado initially tried to get $60 out of the ATM, but there were insufficient funds. So,
            Mercado withdrew $40 and handed them to defendant. Defendant said, "'Come on'" and
13          gestured for Mercado to follow him out of the store. Mercado told defendant to go
            without him, because Mercado was going to get a food order he had placed before the
14          incident. Defendant walked away, and Mercado went to a nearby taco truck in the
            parking lot. Some women at the taco truck encouraged Mercado to call the police, which
15
            he did. As Mercado was talking with these women, he saw defendant approach another
16          vehicle.

17          Romero Arvizu had come to buy tacos at the taco truck. After purchasing his tacos, he
            spoke with a friend for more than half an hour. As he returned to his truck, he saw a
18
            white El Camino. Someone - later identified as defendant - began approaching him from
19          the El Camino and told Arvizu to roll down his window. According to Arvizu, defendant
            "pulled out" a gun and said, "'Give me all your money or I'll shoot all your truck [sic].'"
20          Arvizu told defendant he spent all his money on tacos. Arvizu told defendant, "'I have
            the ATM [sic].'" Defendant told Arvizu to "go get money," but Arvizu responded that
21          the ATM was not working. Defendant responded that he was sure the ATM worked.
22          Arvizu told defendant he would bring him back $100. Defendant took Arvizu's keys and
            did not allow him to roll up the truck's window. Once inside the convenience store, the
23          attendant told Arvizu not to withdraw money and that police were on the way.

24          Police officers located defendant behind a restaurant adjacent to the gas station. Behind
            the restaurant, near a dumpster, Officer Herron located a loaded .38-caliber revolver and
25
            Arvizu's keys. Defendant had three $20 bills in his pocket.
26
27
     1
       The Fifth DCA’s summary of facts in its unpublished opinion is presumed correct. 28 U.S.C. §§ 2254(d)(2),
28   (e)(1). Therefore, the Court will adopt the Fifth DCA’s summary of the facts. Moses v. Payne, 555 F.3d 742,
     746 (9th Cir. 2009).
                                                          3
1           Defendant testified offering a different version of events. Defendant claimed Mendoza
            gave him money willingly to facilitate a drug sale, and that he never even spoke to
2           Arvizu.
3
     People v. Mendoza, 2018 Cal. App. Unpub. LEXIS 7232, at *2-5.
4
     III.   DISCUSSION
5
            A.      Jurisdiction
6
            Relief by way of a petition for writ of habeas corpus extends to a person in custody pursuant to
7
     the judgment of a state court if the custody is in violation of the Constitution, laws, or treaties of the
8
     United States. 28 U.S.C. § 2254(a); 28 U.S.C. § 2241(c)(3); Williams v. Taylor, 529 U.S. 362, 375 n.
9
     7 (2000). Petitioner asserts that he suffered violations of his rights as guaranteed by the United States
10
     Constitution. The challenged conviction arises out of the Kern County Superior Court, which is
11
     located within the jurisdiction of this court. 28 U.S.C. § 2254(a); 28 U.S.C.§ 2241(d).
12
            On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act of
13
     1996 (“AEDPA”), which applies to all petitions for writ of habeas corpus filed after its enactment.
14
     Lindh v. Murphy, 521 U.S. 320 (1997) (holding the AEDPA only applicable to cases filed after
15
     statute’s enactment). The instant petition was filed after the enactment of the AEDPA and is therefore
16
     governed by its provisions.
17
            B.       Legal Standard of Review
18
            A petition for writ of habeas corpus under 28 U.S.C. § 2254(d) will not be granted unless the
19
     petitioner can show that the state court’s adjudication of his claim: (1) resulted in a decision that was
20
     contrary to, or involved an unreasonable application of, clearly established Federal law, as determined
21
     by the Supreme Court of the United States; or (2) resulted in a decision that “was based on an
22
     unreasonable determination of the facts in light of the evidence presented in the State court
23
     proceeding.” 28 U.S.C. § 2254(d); Lockyer v. Andrade, 538 U.S. 63, 70-71 (2003); Williams, 529
24
     U.S. at 412-413.
25
            A state court decision is “contrary to” clearly established federal law “if it applies a rule that
26
     contradicts the governing law set forth in [the Supreme Court’s] cases, or “if it confronts a set of facts
27
     that is materially indistinguishable from a [Supreme Court] decision but reaches a different result.”
28

                                                           4
1    Brown v. Payton, 544 U.S. 133, 141 (2005) (citing Williams, 529 U.S. at 405-406).

2           In Harrington v. Richter, 562 U.S. 86, 101 (2011), the U.S. Supreme Court explained that an

3    “unreasonable application” of federal law is an objective test that turns on “whether it is possible that

4    fairminded jurists could disagree” that the state court decision meets the standards set forth in the

5    AEDPA. The Supreme Court has “said time and again that ‘an unreasonable application of federal

6    law is different from an incorrect application of federal law.’” Cullen v. Pinholster, 563 U.S. 170, 203

7    (2011). Thus, a state prisoner seeking a writ of habeas corpus from a federal court “must show that

8    the state court’s ruling on the claim being presented in federal court was so lacking in justification that

9    there was an error well understood and comprehended in existing law beyond any possibility of

10   fairminded disagreement.” Harrington, 562 U.S. at 103.

11          The second prong pertains to state court decisions based on factual findings. Davis v.

12   Woodford, 384 F.3d 628, 637 (9th Cir. 2003) (citing Miller-El v. Cockrell, 537 U.S. 322 (2003)).

13   Under § 2254(d)(2), a federal court may grant habeas relief if a state court’s adjudication of the

14   petitioner’s claims “resulted in a decision that was based on an unreasonable determination of the facts

15   in light of the evidence presented in the State court proceeding.” Wiggins v. Smith, 539 U.S. 510, 520

16   (2003); Jeffries v. Wood, 114 F.3d 1484, 1500 (9th Cir. 1997). A state court’s factual finding is

17   unreasonable when it is “so clearly incorrect that it would not be debatable among reasonable jurists.”

18   Jeffries, 114 F.3d at 1500; see Taylor v. Maddox, 366 F.3d 992, 999-1001 (9th Cir. 2004), cert.denied,

19   Maddox v. Taylor, 543 U.S. 1038 (2004).

20          To determine whether habeas relief is available under § 2254(d), the federal court looks to the

21   last reasoned state court decision as the basis of the state court’s decision. See Ylst v. Nunnemaker,

22   501 U.S. 979, 803 (1991); Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004). “[A]lthough we

23   independently review the record, we still defer to the state court’s ultimate decisions.” Pirtle v.

24   Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002).

25          The prejudicial impact of any constitutional error is assessed by asking whether the error had

26   “a substantial and injurious effect or influence in determining the jury’s verdict.” Brecht v.

27   Abrahamson, 507 U.S. 619, 623 (1993); see also Fry v. Pliler, 551 U.S. 112, 119-120 (2007) (holding

28   that the Brecht standard applies whether or not the state court recognized the error and reviewed it for

                                                          5
1    harmlessness).

2           C.        Review of Petition

3           1.        Sufficiency of the Evidence

4           Based on Jackson v. Virginia, 443 U.S. 307 (1979), Petitioner claims that there is not sufficient

5    evidence to support his kidnapping-for-robbery conviction. (Doc. 1 at 19-22.) In the last reasoned

6    decision, the Fifth DCA denied the claim as follows:

7           Defendant was convicted of kidnapping to commit robbery. That crime occurs when
            someone "kidnaps or carries away any individual to commit robbery" (§ 209, subd.
8           (b)(1)) and "the movement of the victim is beyond that merely incidental to the
            commission of, and increases the risk of harm to the victim over and above that
9
            necessarily present in," the robbery. (§ 209, subd. (b)(2).) However, the increased harm
10          need not be substantial. (People v. Robertson (2012) 208 Cal.App.4th 965, 979, 146 Cal.
            Rptr. 3d 66.) Defendant argues there was insufficient evidence showing the movement
11          of the victim was beyond that merely incidental to the robbery and that the movement
            increased the risk of harm to the victim.
12
13          When a defendant challenges a judgment for insufficiency of the evidence, we "'"'"must
            review the whole record in the light most favorable to the judgment below to determine
14          whether it discloses substantial evidence - that is, evidence which is reasonable,
            credible, and of solid value - such that a reasonable trier of fact could find the defendant
15          guilty beyond a reasonable doubt."'"' [Citation.]" (People v. Gonzales and Soliz (2011)
16          52 Cal.4th 254, 294, 128 Cal. Rptr. 3d 417, 256 P.3d 543.) "'We presume "'in support
            of the judgment the existence of every fact the trier could reasonably deduce from the
17          evidence.' [Citation.] This standard applies whether direct of circumstantial evidence is
            involved." [Citation.]' [Citation.]" (Ibid.)
18
            Kidnapping to commit robbery will always involve a kidnapping that is incidental to the
19
            robbery. Otherwise, it would not be a kidnapping "to commit robbery." (§ 209, subd.
20          (b)(1), italics added.) Subdivision (b)(2) only requires that the kidnapping not
            be merely incidental to the robbery. (§ 209, subd. (b)(2).)
21
            Defendant contends that Mercado's movement was "necessary to complete the robbery."
22
            But the fact that a kidnapping is "necessary" to complete a robbery does not remove it
23          from the scope of section 209. To the contrary, in order for a kidnapping to become a
            kidnapping "to commit robbery" (§ 209, subd. (b)(1), italics added), the
24          kidnapping must be committed in furtherance of the robbery.
25          Section 209, subdivision (b)(2) excludes kidnappings that are merely incidental to the
26          robbery. Read together, subdivisions (b)(1) and (b)(2) require that the kidnapping be
            incidental to the robbery (§ 209, subd. (b)(1)), but not merely incidental to the robbery
27          (§ 209, subd. (b)(2).) Consequently, the fact that a kidnapping is incidental to a robbery
            is a necessary (though not sufficient) condition for a conviction under section 209. In
28          other words, the fact that a kidnapping is incidental to the robbery strengthens the

                                                         6
1           prosecution's case, it does not weaken it.

2           Of course, the fact the kidnapping was incidental to the robbery is not enough. The
            kidnapping must also increase the risk of harm to the victim. Defendant argues there
3
            was no substantial evidence the kidnapping increased the risk of harm because it did not
4           reduce the victim's ability to escape, decrease the likelihood of detection, or elevate the
            risk of serious injury or death. However, the jury could have reasonably concluded that
5           moving from outdoors - where Mercado could have fled in any of several directions -
            into the convenience store "reduc[ed] the prospects of ... escape." (People v.
6
            James (2007) 148 Cal.App.4th 446, 457, 55 Cal. Rptr. 3d 767, fn. omitted.) Moreover,
7           movement from an open area to a less open area can substantially decrease the
            possibility of detection or rescue. (People v. Dominguez (2006) 39 Cal.4th 1141, 1153,
8           47 Cal. Rptr. 3d 575, 140 P.3d 866.)
9    People v. Mendoza, 2018 Cal. App. Unpub. LEXIS 7232, at *5-7.
10                  a.      Legal Standard
11          The law on sufficiency of the evidence is clearly established by the United States Supreme
12   Court. Pursuant to the United States Supreme Court’s holding in Jackson v. Virginia, 443 U.S. 307
13   (1979), the test on habeas review to determine whether a factual finding is fairly supported by the
14   record is “whether, after viewing the evidence in the light most favorable to the prosecution, any
15   rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.”
16   Jackson, 443 U.S. at 319; see also Lewis v. Jeffers, 497 U.S. 764, 781 (1990). Thus, only if “no
17   rational trier of fact” could have found proof of guilt beyond a reasonable doubt will a petitioner be
18   entitled to habeas relief. Jackson, 443 U.S. at 324. Sufficiency claims are judged by the elements
19   defined by state law. Id. at 324, n. 16.
20          If confronted by a record that supports conflicting inferences, a federal habeas court “must
21   presume–even if it does not affirmatively appear in the record–that the trier of fact resolved any such
22   conflicts in favor of the prosecution, and must defer to that resolution.” Id. at 326. Circumstantial
23   evidence and inferences drawn from that evidence may be sufficient to sustain a conviction. Walters
24   v. Maass, 45 F.3d 1355, 1358 (9th Cir. 1995).
25          After the enactment of the AEDPA, a federal habeas court must apply the standards of Jackson
26   with an additional layer of deference. Juan H. v. Allen, 408 F.3d 1262, 1274 (9th Cir. 2005). In
27   applying the AEDPA’s deferential standard of review, this Court must presume the correctness of the
28   state court’s factual findings. 28 U.S.C. § 2254(e)(1); Kuhlmann v. Wilson, 477 U.S. 436, 459 (1986).

                                                         7
1            In Cavazos v. Smith, 565 U.S. 1 (2011), the United States Supreme Court further explained the

2    highly deferential standard of review in habeas proceedings, by noting that Jackson,

3            makes clear that it is the responsibility of the jury - not the court - to decide what
             conclusions should be drawn from evidence admitted at trial. A reviewing court may set
4            aside the jury's verdict on the ground of insufficient evidence only if no rational trier of
             fact could have agreed with the jury. What is more, a federal court may not overturn a
5            state court decision rejecting a sufficiency of the evidence challenge simply because the
             federal court disagrees with the state court. The federal court instead may do so only if
6            the state court decision was “objectively unreasonable.”

7            Because rational people can sometimes disagree, the inevitable consequence of this
             settled law is that judges will sometimes encounter convictions that they believe to be
8            mistaken, but that they must nonetheless uphold.

9    Id. at 2.

10                  b.      Analysis

11           Viewing the evidence in the light most favorable to the prosecution, the state court’s

12   determination that there was sufficient evidence was not unreasonable. As set out by Respondent, the

13   offense at issue is kidnapping to commit robbery, per Cal. Penal Code § 209(b)(1)-(2), and the

14   elements of that offense are: (1) the defendant intended to commit robbery; (2) acting with that intent,

15   the defendant took, held, or detained another person by using force or by instilling a reasonable fear;

16   (3) using that force or fear, the defendant made the other person move a substantial distance; (4) the

17   other person was made to move a distance beyond that merely incidental to the commission of a

18   robbery; (5) when that movement began, the defendant already intended to commit robbery; and (6)

19   the other person did not consent to the movement. (Doc. 24 at 12-13, citing CALCRIM No. 1203.)

20   Petitioner’s challenge concerns elements (3) and (4).

21           As to element (3), Petitioner challenges the conclusion that sufficient evidence supports the

22   jury’s decision that his movement of Mercado increased the risk of harm to Mercado, in a way that

23   would satisfy the “substantial distance” test. See People v. Mendoza, 2018 Cal. App. Unpub. LEXIS

24   7232, at *5-6. The Fifth DCA discussed that the kidnapping must increase the risk of harm to the

25   victim, and from moving from outdoors, an open area, where Mercado could have fled in any of

26   several directions into the convenience store, a less open area, reduced the prospects of escape and

27   substantially decreased the possibility of detection or rescue. Id. at *7. As Respondent contends, a

28   fairminded jurist could agree that Petitioner’s act of moving Mercado from the outdoors into the

                                                          8
1    convenience store reduced Mercado’s prospects of escape, detection, and/or rescue, and thereby

2    increased the risk of harm to Mercado. (Doc. 24 at 13.)

3           As to element (4), Petitioner challenges the conclusion that sufficient evidence supports the

4    jury’s decision that his movement of Mercado was “beyond that merely incidental to” his commission

5    of the robbery. See People v. Mendoza, 2018 Cal. App. Unpub. LEXIS 7232, at *5-7. However, as

6    Respondent argues, this conclusion was not objectively unreasonable. (Doc. 24 at 13.) Petitioner’s

7    argument rested on the theory that if the movement of the victim was “necessary to complete the

8    robbery,” then the movement was “merely incidental” to the robbery (see ECF 14-5 at 25-26), but the

9    Fifth DCA rejected this theory as legally incorrect: establishing that the movement of the victim was

10   necessary to complete the robbery establishes only that the movement was incidental to the robbery,

11   not that it was merely incidental to the robbery. People v. Mendoza, 2018 Cal. App. Unpub. LEXIS

12   7232, at *6-7. The Fifth DCA found that the fact that a kidnapping was incidental to the robbery

13   strengthened the prosecution’s case. Id. at *7.

14          The Fifth DCA reasonably concluded that there was sufficient evidence to support Petitioner’s

15   conviction of kidnapping to commit robbery. Petitioner fails to show that no fair-minded jurist would

16   agree with the state court’s determination. Petitioner fails to demonstrate that the state court rejection

17   of his claim was contrary to, or an unreasonable application of, the Jackson standard, and the claim

18   should be denied.

19   IV.    RECOMMENDATION

20          Accordingly, the Court RECOMMENDS that the Petition for Writ of Habeas Corpus be

21   DENIED with prejudice on the merits.

22          This Findings and Recommendation is submitted to the United States District Court Judge

23   assigned to the case pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 72-304 of the

24   Local Rules of Practice for the United States District Court, Eastern District of California. Within

25   thirty days after being served with a copy of this Findings and Recommendation, Petitioner may file

26   written objections with the Court. Such a document should be captioned “Objections to Magistrate

27   Judge’s Findings and Recommendation.” The Court will then review the Magistrate Judge’s ruling

28   pursuant to 28 U.S.C. § 636 (b)(1)(C). Petitioner is advised that failure to file objections within the

                                                          9
1    specified time may waive the right to appeal the Order of the District Court. Martinez v. Ylst, 951

2    F.2d 1153 (9th Cir. 1991).

3
4    IT IS SO ORDERED.

5       Dated:     May 12, 2021                             _ /s/ Jennifer L. Thurston
6                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       10
